NO. 07-06-0366-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

FEBRUARY 23, 2007
______________________________

CARLOS A.L. VAUGHN, APPELLANT

V.

BRUCE ZELLER, JOE NUNN AND KATHY SKINNER, APPELLEES
_________________________________

FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

NO. 092479-00-D; HONORABLE DON EMERSON, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ON MOTION FOR REHEARING
	We dismissed appellant Carlos A. L. Vaughn's appeal challenging a summary
judgment against him on January 23, 2007 when he failed to timely file a brief or move for
an extension of time in which to file his brief.  Appellant has filed a motion for rehearing
seeking reinstatement of the appeal.  His motion alleges he failed to file a brief because
he lacked access to the record and alleges he mailed a request for a copy of the record
and a motion for extension of time on December 1, 2006.  Although the Court did not
receive those documents, appellant's allegations are supported by appellee's counsel's
receipt of copies of them.  Consequently, we vacate our order dismissing the appeal and
reinstate the cause.  
	We grant appellant's request for access to the record, and direct that our clerk
forward the trial court clerk's record to appellant.  We also grant appellant's motion for
extension of time in which to file his brief.  The brief shall be due no later than Monday,
April 2, 2007. 
	Appellant is directed to return the clerk's record to this Court no later than Monday
April 2, 2007.  Failure to return the record by that date may result in dismissal of the
appeal. 
	Appellant's request for findings of fact and conclusions of law is improper in this
summary judgment proceeding and is denied.
 	It is so ordered.
 
						James T. Campbell
						         Justice